                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JESSE TRUJILLO,

       Plaintiff,

v.                                                          No. CIV 04-635-MV-GBW

JOE WILLIAMS, et al.,

       Defendants.


                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on pro se Plaintiff’s Motion to Impose Civil

Contempt Sanctions [Doc. 154]. The Court, having considered the motion, briefs, and relevant

law, and being otherwise fully informed, finds that the Motion is well-taken and will be granted.

                                       BACKGROUND

       The facts of this case have been repeatedly recited, most recently in this Court’s Order of

January 22, 2018. Doc. 174. The Court here reviews only the facts relevant to the instant Motion.

       In a Memorandum Opinion and Order entered on August 3, 2011, this Court adopted the

Report and Recommendations of the Magistrate Judge in finding that Plaintiff Jesse Trujillo, a

New Mexico prisoner housed in Virginia, was being denied legal access. Doc. 120. The Court

consequently ordered Defendants to “file with the Court a plan that will enable Plaintiff to send

legal requests and grievances to the NMCD [(“New Mexico Corrections Department”)] at no

expense to himself.” Id. at 5. Defendants complied, filing a Plan to Allow Postage Free Legal

Request by Plaintiff to NMCD. Doc. 121. In its Plan, Defendants proposed that (1) NMCD would

initially provide Plaintiff with three standard pre-stamped envelopes and that, thereafter, (2)

NMCD would enclose a pre-stamped envelope in any response or reply sent to Plaintiff. See id.
at 1. The Court adopted Defendants’ proposed plan in its September 30, 2011 Order Adopting

Postage Plan (“Postage Plan Order”). Doc. 129. The Court also entered its Final Judgment. Doc.

130.

       Approximately five years later, on August 4, 2016, Plaintiff moved to reopen the case and

find Defendants in contempt due to their failure to comply with the Postage Plan Order. Doc. 147.

In a Memorandum Opinion and Order entered on February 12, 2018 (“Contempt Order”), the

Court declined to reopen the case, but granted Plaintiff’s motion as it pertained to enforcement of

the Postage Plan Order, holding as follows:

       In this case, Plaintiff Trujillo’s Motion and the Court record establish the existence of the
       Court’s September 30, 2011 Order, that Defendants have knowledge of that Order, and that
       Defendants have ceased to comply with the Order. Defendants do not contend that they
       have continued to comply with the Order or could not comply but, instead, seek to have
       the Court relieve them of further obligation to comply. The Court finds that Defendants
       have not complied with the Court’s September 30, 2011 Order and will impose a civil-
       contempt sanction.

Doc. 153 at 5 (internal citations omitted). The Court held Defendants in contempt for their failure

to comply with the Postage Plan Order, indicated that Defendants could “purge the contempt by

continuing to comply with the [Postage Plan Order],” and “DIRECTED [Defendants] to continue

to comply with the postage plan adopted by this Court’s September 30, 2011 Order.” Id. at 5, 6.

The Court further directed that, if Defendants wished “to be relieved of the obligation to comply

with the [Postage Plan Order], they were required to file a motion made in compliance with the

requirements of Rule 60(b).” Id. at 6.

       On May 25, 2018, Plaintiff filed his instant motion, requesting that the Court impose civil

contempt sanctions on Defendants for their continued failure to comply with the Postage Plan

Order (“Motion for Sanctions”). Doc. 154. In his motion, Plaintiff states that “nearly 3 months

have passed since this Court issued the [Contempt] Order and the Defendants have made



                                                 2
absolutely no effort to comply, by providing Plaintiff postage free envelopes for him to file

grievances in New Mexico.” Id. Plaintiff requests that this Court impose civil contempt sanctions

against Defendants and order that Defendants return Plaintiff to New Mexico. Id.

       Defendants failed to timely respond to Plaintiff’s Motion for Sanctions, and on August 1,

2018, Magistrate Judge Gregory B. Wormuth entered an Order to Respond, ordering that

Defendants respond to Plaintiff’s Motion for Sanctions no later than August 14, 2018. Doc. 155.

On August 23, 2018, Defendants filed a motion for an extension of time in which to respond to

Plaintiff’s Motion for Sanctions, stating that they did not have notice of Plaintiff’s Motion for

Sanctions or the Order to Respond until August 23, 2018. Doc. 157. On August 24, 2018, Judge

Wormuth granted Defendants’ motion for an extension, and set a deadline of September 4, 2018

for Defendants’ response. Doc. 158. Defendants filed their response on September 4, 2018, in

which they object to Plaintiff’s request for sanctions. Doc. 160.

       Thereafter, on October 3, 2018, Defendants filed a motion to vacate the Postage Plan Order,

pursuant to Rule 60 of the Federal Rules of Civil Procedure. Doc. 163. Plaintiff filed a Response

arguing against modification of the Postage Plan Order, Doc. 167, and Defendants filed a Reply.

Doc. 169. Pursuant to this Court’s Order of Reference, Judge Wormuth filed his Proposed

Findings and Recommended Disposition (“PFRD”) on November 27, 2018, recommending that

Defendants’ motion be denied. Doc. 171. Defendants filed objections to the PFRD on December

11, 2018. Doc. 173. In a Memorandum Opinion and Order dated January 22, 2019 (“Order

Denying Motion to Vacate”), this Court overruled Defendants’ objections and adopted the PFRD.

Doc. 174. In the Order Denying Motion to Vacate, the Court found that Defendants failed to meet

the standard under Rule 60(b) for several reasons, including the fact that Defendants “exhibited an

exceptional lack of attempting to comply with the Postage Plan Order.” Id. at 11. Specifically,



                                                 3
“[r]ather than filing their Motion for relief immediately upon determining that compliance was too

arduous, Defendants elected to ignore and defy the Court’s Order. As a result, Defendants have

been non-compliant since at least 2016.” Id.

       With this background, the Court now must determine the merits of Plaintiff’s request that

the Court impose civil contempt sanctions on Defendants for their failure to comply with the

postage plan adopted in the Postage Plan Order and reaffirmed in the Contempt Order.

                                           STANDARD

       “A district court may exercise broad discretion in using its contempt power to assure

compliance with its orders.” Rodriguez v. IBP, Inc., 243 F.3d 1221, 1231 (10th Cir. 2001).

Civil contempt “is a sanction to enforce compliance with an order of the court or to compensate

for losses or damages sustained by reason of noncompliance.” Law v. Nat’l Collegiate Athletic

Ass’n (“Law I”), 134 F.3d 1438, 1442 (10th Cir. 1998) (citations omitted). Accordingly,

sanctions may be employed in civil contempt proceedings “for either or both of two purposes: to

coerce the defendant into compliance with the court’s order, and to compensate the complainant

for losses sustained.” Id. (citation omitted). If the purpose is compensatory, “a fine is imposed,

payable to the complainant.” Id. (citation omitted).    “Such fine must of course be based upon

evidence of complainant’s actual loss.” Id. (citation omitted). “The offending party is punished,

but a critical feature of civil contempt is that “the punishment is remedial.” Id. at 1443 (citation

omitted). Fines may also be imposed if the purpose of the sanction is coercive, “as long as the

offending party can avoid them by complying with the court’s order.” Id.; In re Lucre Mgm’t

Group, LLC, 365 F.3d 874, 876 (10th Cir. 2004) (“In civil contempt, the contemnor is able to

purge the contempt and obtain his release by committing an affirmative act, and thus carries the

keys of his prison in his own pocket.”) (citation omitted); see also Law v. Nat’l Collegiate



                                                  4
Athletic Ass’n (“Law II”), 134 F.3d 1025, 1030 (1998) (“As to the daily fines from May 4 until

our stay order of May 7, the NCAA had the opportunity to avoid the sanctions by paying the

attorneys’ fee awards; thus this portion was coercive and civil.”).

       A plaintiff requesting civil contempt sanctions must demonstrate “by clear and

convincing evidence that a valid court order existed, that [the defendant] had knowledge of the

order, and that [the defendant] disobeyed the order.” ClearOne Commc’ns, Inc. v. Bowers, 651

F.3d 1200, 1210 (10th Cir. 2011). Once the plaintiff makes that showing, the defendant must

“show either that [it] complied with the order or that [it] could not comply with it.” Id. In

determining whether civil contempt sanctions are warranted, neither the validity of the

underlying order nor the noncomplying party’s “good faith” enters into the equation; rather, “the

question is whether the alleged contemnor complied with the court’s order.” Cottriel v. Jones,

588 F. App’x 753, 757 (10th Cir. 2014) (quoting Chao v. Transocean Offshore, Inc., 276 F.3d

725, 728 (5th Cir. 2002)). Accordingly, the noncomplying party’s “belief that the [underlying]

order was invalid does not excuse [it] from compliance.” Rodriguez, 243 F.3d at 1231.

                                          DISCUSSION

       In the instant case, Plaintiff requests that the Court impose civil contempt sanctions on

Defendants for their continued failure to comply with the Postage Plan Order. Plaintiff

represents, and Defendants do not contest, that, despite the Contempt Order specifically directing

them to comply with the Postage Plan Order, Defendants have failed to provide him with

postage-free envelopes, as directed by the Postage Plan Order. Plaintiff’s motion and the Court

record establish by clear and convincing evidence the existence of both the Contempt Order and

the Postage Plan Order, which are valid orders of this Court, that Defendants had knowledge of

the Contempt Order and the Postage Plan Order, which were entered on the docket, and that



                                                 5
Defendants have disobeyed both the Contempt Order and the Postage Plan Order, namely, by

continuing to refuse to provide Plaintiff postage-free envelopes for him to file grievances in New

Mexico. See Doc. 160 at 7, 13 (Defendants admit that: former Director Roark “informed

Plaintiff that no more postage-free envelops [sic] would be provided;” that it was individuals

other than the named Defendants Joe Williams and Elmer Bustos who “violated the [Postage

Plan Order]”; and admitting that “[p]rison officials took the sensible approach of informing

Plaintiff that his recourse is to [Virginia Department of Corrections (“VDOC”)]”. In the face of

this clear and convincing evidence, Defendants have not established, as they must, that they have

complied with either the Contempt Order or the Postage Plan Order, or that they could not

comply with either Order.

        Nonetheless, Defendants argue that Plaintiff’s request for sanctions is “not well-

founded.” Doc. 160 at 12. In support of their argument, Defendants claim that “Plaintiff appears

to have misrepresented his situation in several important respects and appears to be attempting to

take unfair advantage of misplaced concern about lack of legal access.” Id. In turn, Defendants

base this claim on their contentions that “there is a very real possibility that Plaintiff is not even

indigent,” “Plaintiff surely is aware that he has recourse to the VDOC grievance procedure,” and

“neither of the named Defendants (Joe Williams and Elmer Bustos) personally violated the

[Postage Plan] Order.” Id. at 12-14. As an initial matter, in his Motion for Sanctions, Plaintiff

represents only that Defendants have made no effort to comply with either the Contempt Order

or the Postage Plan Order. This representation is accurate. As the Court found in the Order

Denying Motion to Vacate, Defendants have “exhibited an exceptional lack of attempting to

comply with the Postage Plan Order,” have “elected to ignore and defy the Court’s Order,” and

“have been non-compliant since at least 2016.” Doc. 173 at 11. Plaintiff’s Motion for Sanctions



                                                   6
thus contains no misrepresentations regarding “his situation.” Further, contrary to Defendants’

claims, the Postage Plan Order did not turn on Plaintiff’s indigency, Plaintiff’s access to the

VDOC grievance procedure is irrelevant to his access to NMCD, and the Postage Plan Order

directed NMCD – as opposed to Williams, Bustos, or any other individual – to provide Plaintiff

with postage-paid envelopes. Most importantly, none of Defendants’ contentions excuses

Defendants’ failure to comply with the Contempt Order or the Postage Plan Order.

       Essentially, Defendants appear to argue that the burden placed on them by the Postage

Plan Order and reinforced by the Contempt Order is unwarranted, because NMCD has no

authority to address Plaintiff’s grievances, and thus sending Plaintiff stamped envelopes

addressed to NMCD will “remedy[] no actual wrong and serv[e] no substantive purpose.” Doc.

160 at 14. This argument goes directly to the validity of the underlying orders. Under

controlling Tenth Circuit precedent, however, Defendants’ belief that the Contempt Order and

the Postage Plan Order are invalid “does not excuse them from compliance.” Rodriguez, 243

F.3d at 1231.

       The only question before this Court is whether Defendants complied with the Court’s

Orders. The unequivocal answer is no. Accordingly, this Court is well within its broad

discretion in using its contempt power to coerce Defendants’ compliance with the Contempt

Order and Postage Plan Order and to compensate Plaintiff for any losses that he sustained by

reason of Defendants’ noncompliance with those Orders. Law I, 134 F.3d at 1442; Rodriguez,

243 F.3d at 1231; see also Law II, 134 F.3d at 1031 (noting that if it were to set aside civil




                                                  7
sanctions ordered by district court, appellate court “would undermine the district court’s

authority to apply coercive sanctions to enforce its proper orders”).

       In considering an appropriate sanction, the Court is mindful that Defendants not only

violated the Postage Plan Order but, despite being held in contempt by this Court in February

2018, have continued to violate the Postage Plan Order. In the Contempt Order, the Court held

Defendants in contempt but did not impose any fines or other sanction. The Court indicated that

Defendants could purge the contempt by complying with the Postage Plan Order. Defendants

failed to so comply. The Contempt Order also directed Defendants to comply with the postage

plan adopted in the Postage Plan Order. Defendants failed to follow this directive, and thus are

now in contempt not only of the Postage Plan Order, but also the Contempt Order. Defendants

thus have “eschewed all opportunities to avoid [a] sanction.” Rodriguez, 243 F.3d at 1231.

Further, because of Defendants’ noncompliance, Plaintiff lost the opportunity to file grievances

with NMCD since at least August 2016, when Plaintiff first moved the Court to reopen his case

and sanction Defendants.

       Under these circumstances, in order to effectively compensate Plaintiff for his losses and

coerce Defendants’ compliance, the Court will order Defendants to provide Plaintiff with 200

forever stamps and 200 blank envelopes no later than May 20, 2019. If Defendants fail to

comply with this directive, Defendants shall be required not only to provide Plaintiff with 200

forever stamps and 200 blank envelopes, but also to pay a fine of $1,000 to Plaintiff. See Law,

134 F.3d at 1030 (upholding as proper, coercive civil contempt sanction district court’s

imposition of daily fines of $5,000 on the NCAA, payable to plaintiffs, increasing to $10,000

daily, if attorney fees that had been ordered by court were not paid in full by certain date);

Rodriguez, 243 F.3d at 1231 (holding that district court did not abuse its discretion in sanctioning



                                                  8
Rodriguez for “his continued failure to comply with its order to provide a signed release of his

Social Security records,” where sanction imposed by court was reduction in amount of $411,000

judgment he had been awarded after a jury trial by ten percent for each business day that he did

not comply with order to provide release, resulting in judgment being reduced to zero); Lucre

Mgm’t, 365 F.3d at 876 (upholding civil contempt order that required Lucre to pay receiver

amount due on or before a certain date, failing which the amount due, plus a $1,000 sanction,

would become the judgment of the court).

       The Court acknowledges that Plaintiff has requested that the Court order that he be

returned to New Mexico. It is not within the Court’s discretion to grant this request.

                                         CONCLUSION

       Because Defendants have failed to comply with the postage plan adopted in the Postage

Plan Order and reaffirmed in the Contempt Order, Defendants are in contempt of the Court’s

Postage Plan Order and Contempt Order. To compensate Plaintiff for his losses and coerce

Defendants’ compliance, the Court finds it necessary and proper to impose civil contempt

sanctions on Defendants.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Impose Civil Contempt

Sanctions [Doc. 154] is GRANTED as follows:

       (1) Defendants shall provide Plaintiff with 200 forever stamps and 200 blank envelopes

           no later than May 20, 2019. No later than May 20, 2019, Defendants shall file on the

           docket notice that they have complied with this obligation. If no such notice is filed

           by that date, the Court shall enter an order directing Defendants to provide Plaintiff

           with 200 forever stamps and 200 blank envelopes and to pay a fine of $1,000 to

           Plaintiff.



                                                 9
      (2) Defendants are directed to comply with the postage plan adopted in the Postage Plan

          Order.

      (3) Defendants are directed to update the Court’s electronic service list as necessary to

          ensure that they receive electronic filings in this matter.



DATED this 18th day of April 2019.




                                             MARTHA VÁZQUEZ
                                             United States District Judge




                                                10
